—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered October 26, 1999, convicting him of murder in the second degree and reckless endangerment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention on appeal, the Supreme Court providently exercised its discretion in denying *527his request, made on the eve of trial, for the substitution of trial counsel. The defendant had been afforded a reasonable opportunity to retain counsel of his own choosing before trial (see, People v Arroyave, 49 NY2d 264, 271), and the Supreme Court’s conclusion that the defendant’s request was a delaying tactic is supported by the record (see, People v Tineo, 64 NY2d 531; People v Robinson, 285 AD2d 478; People v Gloster, 175 AD2d 258).
The defendant’s remaining contentions regarding the prosecution’s opening statement and summation are either unpreserved for appellate review (see, CPL 470.05 [2]; People v Balls, 69 NY2d 641) or without merit. O’Brien, J. P., Friedmann, Smith and Cozier, JJ., concur.